Opinion by
Rice, P. J.,
At common law where a specific thing was sued for, as in actions of debt for a sum certain, the judgment for the plaintiff upon demurrer, default, or by confession was held not to be interlocutory, but final in the first instance. Hence in a case where the defendant confessed judgment, “ sum to be liquidated by attorneys,” it was held that this operated at once as a final judgment for purpose of lien, without previous liquidation: Com. v. Baldwin, 1 Watts, 54; Arrison v. Com., 1 Watts, 374.
Under the decisions prior to the passage of the procedure act of 1887, which has not changed the law in this particular, the principle was not confined in its operation to actions of debt. It has been the practice, instead of executing a writ of inquiry, and without any previous application to the court, in actions on promissory notes, bills of exchange, covenants for the payment *593of a sum certain, or in an award, and indeed in all cases where the court has nothing more to do than to calculate the interest upon a sum previously ascertained and fixed, to refer the assessment to the prothonotáry: Watkins v. Phillips, 2 Wh. 209.
A judgment is interlocutory, and requires a writ of inquiry only where the sum is uncertain. Where the sum is certain, or can be made so by mere calculation, the judgment is final. “ This,” said Justice Reed, “ is the true test, and this is the general principle announced by this court in Lewis v. Smith, 2 S. & R. 142, 155, and in Com. v. Baldwin, 1 Watts, 57, although applied in those cases to judgments confessed: ” Sellers v. Burk, 47 Pa. 844. The principle has been recognized in later cases: Fulton’s Estate, 51 Pa. 204; Campbell v. Floyd, 153 Pa. 84, 96. It follows that the judgment entered on March 7, 1898, was final, an appeal could have been taken at once, and consequently the statutory period allowed for appealing began to run on that date.
The appeal is quashed.